In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00934-CR
____________

DASHAUN RICHARD, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 248th District Court 
Harris County, Texas
Trial Court Cause No. 817899



MEMORANDUM OPINION
 Appellant pled guilty without an agreed recommendation to aggravated
robbery, and the trial judge placed him on deferred adjudication probation for eight
years.  Upon the State's motion to adjudicate guilt, appellant pled true to all but one
allegation, and the trial judge adjudicated guilt and assessed punishment at eight years
in prison.   We affirm.
 In points of error one and two, appellant claims his punishment was cruel and
unusual.  See U.S. Const. amend. VIII, XIV; Tex. Const. art. I, § 13.  Appellant did
not preserve error because he did not object.  See Solis v. State, 945 S.W.2d 300, 301-02 (Tex. App.--Houston [1st Dist.] 1997, pet. ref'd); see also Tex. R. App. P. 33.1(a).
	We overrule points of error one and two.       
	We affirm the judgment.

PER CURIAM


Panel consists of Justices Cohen, Nuchia, and Price. (1) 

Do not publish.  Tex. R. App. P. 47.4.
1. 	The Honorable Frank C. Price, former Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.